UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6557


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

WENDELL EDWARD BETANCOURT, a/k/a Shawn Nelson, a/k/a Fire,

                  Defendant – Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:01-cr-00025-JPB-5)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wendell Edward Betancourt, Appellant Pro Se.         Paul     Thomas
Camilletti, Thomas Oliver Mucklow, Assistant United           States
Attorneys, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wendell Edward Betancourt appeals the district court’s

orders    denying   his   motion    for       a   reduction   of   sentence   under

18 U.S.C. § 3582(c)(2) (2006) and denying reconsideration.                       We

have     reviewed   the    record    and          find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Betancourt, No. 3:01-cr-00025-JPB-5

(N.D.W. Va. June 13, 2008; May 30, 2008).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                          2